Appellant was convicted of the offense of having whisky in his possession for beverage purposes. The record contains only one bill of exceptions; i.e. an exception taken to the judge's overruling the defendant's motion for a new trial. The motion was based upon the averment merely that the court had erred in convicting the defendant *Page 191 
on the uncorroborated testimony of one witness, contradicted by the defendant and five other witnesses. The judge says, in his per curiam, that the testimony of the state's witness was corroborated by circumstances which convinced him (the judge) of the defendant's guilt beyond a reasonable doubt. We have nothing to do with the question of sufficiency of the evidence when there was some evidence of the defendant's guilt. The conviction in this case would be legal, in that respect, if the testimony of the one witness for the state had not been corroborated by circumstantial evidence. The district judge's judgment of the credibility of the witnesses on the question of guilt or innocence is not subject to reversal on appeal.
It appears in the minutes of the court that the minutes of a previous date were ordered corrected so as to show that the defendant's attorney reserved a bill of exceptions to the refusal of the judge to give a special charge that was requested, or to maintain a proposition submitted by the attorney as the law of the case; but we do not find the bill of exceptions in the record. Perhaps the learned counsel concluded that the legal proposition announced by the judge, in lieu of the one suggested, was satisfactory, for it was appropriate and correct.
The conviction and sentence are affirmed.